 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL J. HICKS,                                    Case No. 1:18-cv-01481-AWI-EPG (PC)

12                 Plaintiff,                             ORDER DENYING REQUEST TO FAST
                                                          TRACK, GRANTING EXTENSION OF
13                                                        TIME FOR RESPONSIVE PLEADINGS,
           v.                                             GRANTING EXTENSION OF TIME FOR
14                                                        EARLY SETTLEMENT OPT OUT
     H. ROBLES, et al.
15                                                        (ECF Nos. 33, 35, 36)
                   Defendants.
16
17
18          Plaintiff, Michael J. Hicks, is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s motion to
20   fast track discovery and dispositive motions (ECF No. 35), and Defendants’ request for
21   screening of Plaintiff’s proposed first amended complaint and an extension of time to file a
22   responsive pleading (ECF No. 36).
23          Plaintiff requests that the Court fast track discovery and dispositive motions deadlines
24   for this case (ECF No. 35). However, on January 29, 2019, Plaintiff filed a motion to amend his
25   complaint (ECF No. 23) and lodged his proposed first amended complaint (ECF No. 22). The
26   Court has conducted a preliminary review of the proposed first amended complaint and has
27   determined that it will need to be screened, which the Court will do in due course. Plaintiff has
28   not provided the Court with a sufficient basis for giving this case priority over other cases



                                                      1
 1   pending before the Court. The Court accordingly denies without prejudice Plaintiff’s request to
 2   fast track this case.
 3           Defendants request that the Court extend the deadline for their responsive pleadings to
 4   thirty days following the date the Court issues its screening order, and also requests that the
 5   Court screen Plaintiff’s proposed first amended complaint. The Court grants Defendants’
 6   request for an extension of time and, as already noted, will screen the proposed first amended
 7   complaint.
 8           In light of the need to screen the proposed first amended complaint, the Court will also
 9   extend the deadline for Defendants to either notify the Court that they wish to opt out of
10   referral for an early settlement conference or contact the ADR Coordinator to schedule the
11   settlement conference (see ECF No. 33).
12           IT IS ORDERED
13           1. Plaintiff’s request to fast track this case (ECF No. 35) is DENIED.
14           2. Defendants’ request for screening of the proposed first amended complaint and
15                extension of time to file responsive pleadings (ECF No. 36) is GRANTED.
16                Defendants shall have until thirty days after this Court enters its screening order on
17                the proposed first amended complaint to file a responsive pleading.
18           3. The deadline for Defendants to either notify the Court that they wish to opt out of
19                referral for an early settlement conference or contact the ADR Coordinator to
20                schedule the settlement conference is extended to thirty days after this Court enters
21                its screening order on the proposed first amended complaint.
22
     IT IS SO ORDERED.
23
24
         Dated:     March 25, 2019                               /s/
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28



                                                       2
